Citation Nr: 1643857	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  10-45 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from February 1951 to February 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied service connection for PTSD.

The matter was previously remanded by the Board in November 2013 for additional development.  As part of that remand, the Board broadened the claim to include any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board also noted that the Veteran had requested a Board hearing, but subsequently withdrew that request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have a current psychiatric disability.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are similar, but nonetheless separate, from those for establishing entitlement to service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Entitlement to service connection for PTSD, in particular, requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that a claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and the in-service stressor.

Corroboration of an in-service stressor is not required if the claimed stressor is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3).

Unfortunately, the evidence does not establish a current psychiatric disability during the appeal period.  The Veteran underwent a VA examination in March 2015, but the examiner stated that the Veteran did not meet the criteria for a diagnosis of PTSD or another psychiatric condition.  He noted that the Veteran described a history of symptoms of distress for about a year after his return from Korea, though not sufficient for a diagnosis of PTSD.  These symptoms resolved, except for nightmares which also stopped years ago.  The examiner concluded by noting that there were no symptoms at present or in the recent history.  

In addition, the Veteran re-established medical care with VA in 2015.  These records include several mental status examinations, but no psychiatric condition was diagnosed.

The Board has considered the Veteran's own statements made in support of his claim.  These include his September 2008 and October 2012 statements regarding ongoing nightmares about his experiences in Korea.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosing a psychiatric disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

II.  The Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the relevant notice and information in a January 2008 letter prior to the initial adjudication of his claim.  He has not alleged any notice deficiency during the adjudication of his claim.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  Notably, correspondence in the claims file indicates that a portion of the Veteran's service records may not be available due to a 1973 fire at the National Archives and Records Administration.  However, because the claim is being denied due to the lack of a current condition, and because the March 2015 examiner acknowledged the Veteran's reported combat exposure as sufficient to establish a fear of hostile military or terrorist activity, the Veteran has not been prejudiced by his incomplete service records.

As stated, the Veteran was provided with a VA examination which contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and, to the extent possible, provides an opinion regarding the nature of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


